NUMBER 13-19-00217-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG

                         IN THE INTEREST OF L.A.T., A CHILD


                        On appeal from the 267th District Court
                              of Victoria County, Texas.


                             MEMORANDUM OPINION
                 Before Justices Benavides, Hinojosa, and Perkes
                   Memorandum Opinion by Justice Benavides

        Appellant A.M.T. (Mother) challenges the termination of her parental rights to her

child, L.A.T.1     See TEX. FAM. CODE ANN. § 161.001(b)(1)(E), (O), & (b)(2).                      By three

issues, Mother argues: (1) the evidence was insufficient under § 161.001(b)(1)(E); (2)

termination under § 161.001(b)(1)(O) was not valid because Mother was in substantial


        1 To protect the identity of the minor child, we will utilize aliases for the child and refer to A.M.T.

as Mother. See TEX. FAM. CODE ANN. § 109.002(d); TEX. R. APP. P. 9.8(b)(2). Although both parents were
named in the petition, Mother is the only parent to appeal the trial court’s judgment at this time. Therefore,
this Court will only discuss the trial court’s judgment as it pertains to Mother.
compliance with her service plan; and (3) termination is not in L.A.T.’s best interest. We

affirm.

                                       I.      BACKGROUND

A.        Procedural History

          The Department of Family and Protective Services (the Department) filed its

petition for protection and termination of Mother’s parental rights in March 2018, when

L.A.T. was born with amphetamines in his system. 2               Mother also tested positive for

amphetamines at the time of L.A.T.’s birth.

          In April 2019, a trial was held.   Following its conclusion, the trial court found that

Mother violated family code sections 161.001(b)(1)(E) and (O) and that termination of

Mother’s parental rights was in the best interests of L.A.T.          See id.

B.        Trial Testimony

          During the trial, the Department put on multiple witnesses who testified about the

allegations regarding Mother.

          Mother testified first. She admitted she had little to no prenatal care for L.A.T.

because she only found out she was pregnant three months before his birth.                    Mother

agreed she tested positive for methamphetamine at the time of L.A.T.’s birth, but stated

she had not used methamphetamine.                       She then admitted that she used

methamphetamine before L.A.T. was born, but not after she found out she was pregnant.

Mother also testified regarding her two other children, T.H.R. and R.A.K.                 Both older


          2 At the time of the original petition, J.M. was named as the father. However, DNA testing
revealed that J.M. was not the father of L.A.T. and he was subsequently dismissed. The Department filed
an amended petition naming “Unknown” as the alleged father. At the time of this trial, L.A.T.’s father
remained unknown. The trial court granted an interlocutory appeal as to Mother and left the unknown
father’s case pending to determine his identity.

                                                  2
children had been involved with the Department, and due to the Department’s

involvement, Mother did not have custody of the two older children. She stated T.H.R.

was removed from her care as an infant due to her drug use, and she voluntarily

relinquished her rights to T.H.R., who now resided with the father and grandmother.

Mother explained she gave guardianship rights for R.A.K. to her father, that she had

tested positive for marijuana when she was pregnant with R.A.K., and that R.A.K. was

removed due to domestic violence.         Mother stated she still has parental rights to R.A.K.

but had not seen the child since May 2016.

       Regarding the court ordered service plan, Mother stated she has two makeup

parenting classes to complete the parenting skills program.        Mother said she has been

participating in substance abuse counseling, but agreed she tested positive for

methamphetamine multiple times during the pendency of the Department’s case.

Mother told the trial court that she was due to start a ninety-day inpatient drug

rehabilitation program through her criminal probation.      She explained that she had been

arrested two times during the pendency of this case for drug-related offenses and tested

positive for drugs while on probation.        Mother did not attend a mental health intake

appointment, stating that “her ride got messed up,” even though her Department

caseworker had offered to arrange transportation for her.

       Mother told the trial court that she owns a cleaning business and works at a local

store in the city in which she resides.     She agreed that she believed her brother, Jaime

Taylor, with whom L.A.T. resides, was a good caretaker until she was “informed of L.A.T.’s




                                                3
medical issues3” while she was last incarcerated.               Mother believes L.A.T. will be safe

with her once she completes her rehabilitation program.

       On cross-examination, Mother explained that drug addiction is a “disease” and she

remained clean for three and half years after a prior rehabilitation trip.             Mother admitted

that from April to August 2018, she was homeless, using methamphetamine, and

attended no visits with L.A.T.        Mother told the trial court that she already has a sponsor

lined up for when she completes her rehabilitation program and wants to start mental

health services.      She asked the trial court to allow an extension of the case in order for

her to “re-learn and re-apply” a sober living lifestyle.

       Mother’s probation officer, Kathy Patton, testified next.            She told the trial court that

Mother was not in compliance with the conditions of her probation as of February 2019.

Patton explained that Mother began outpatient treatment, but was not consistent with

counseling and had issues reporting to probation.                   Mother had tested positive for

methamphetamine and marijuana.                Patton agreed that Mother would be attending a

ninety-day inpatient rehabilitation program as part of probation.

       Mother’s Department caseworker, Megan Morales, also testified.                            Morales

explained that she began working with Mother in January 2019, but had reviewed the

prior caseworker’s notes and attended internal staff meetings regarding Mother’s case.

She agreed that she had at least monthly contact with Mother. Morales asked the trial

court to extend the statutory deadlines on behalf of the father in order to allow the

Department to determine his identity, but told the trial court she was not asking for an



       3   Mother does not explain what “medical issues” she is referring to in her testimony.

                                                     4
extension of the case for Mother due to her lack of compliance.

       Morales explained that in February 2019, she had Mother complete a drug and

alcohol assessment, which recommended inpatient treatment.         Mother said she called

the program Morales recommended and was placed on a waitlist.         When Morales called

to verify Mother was on a waitlist, the program said Mother had not called and was not on

a waitlist.   Morales called a second time, and was able to establish that Mother had

contacted the outpatient program, not the inpatient program as directed, and due to the

time that had passed and Mother’s statement to the facility that she was sober, Mother

could not be recommended for inpatient treatment.     As of the date of the hearing, Mother

had not completed the outpatient treatment. Morales also told the trial court that Mother

had not attended any prior scheduled assessments.       Additionally, during the pendency

of the case, Mother had at least nine positive drug tests and two drug tests she did not

attend, which are presumed positive.      The two most recent positive results were for

marijuana and the other prior positive results were for methamphetamine.           Morales

opined that Mother’s drug issues continued.

       Morales also explained that Mother was still completing her parenting classes, that

she never completed her psychological evaluation, and that she had not refrained from

criminal activity.   Mother also did not provide Morales with any proof of employment or

social security payments.    Mother missed more visits with L.A.T. than she attended, but

Morales did state that Mother had been more consistent in her visits since January 2019.

Morales stated that Mother does well with L.A.T. during the visits, but the visits only last

one hour at a time.    Morales also visited Mother’s home, which she stated was cluttered

and not childproofed. Morales was also concerned by two large dogs that jumped on

                                             5
her, and resided inside the home.

       Morales described L.A.T. as very bonded with Taylor and his family, wants to be

with them, and calls Taylor and his wife “dad” and “mom.” Morales believes that L.A.T.

does not have any issues currently from Mother’s drug use, but it is not in L.A.T.’s best

interest to be with Mother. She stated the Department has documented Mother’s poor

pattern of behavior since 2011, and Mother has not changed.           Morales does not feel it

would not be fair to L.A.T. to be kept in that type of environment.    Morales stated that the

Department’s goal is now relative adoption.

       On cross-examination, Morales stated she believed Mother’s drug use affected her

ability to complete the services and is concerned about Mother’s newfound motivation to

go to inpatient drug rehabilitation.   Morales did not have any documentation of L.A.T.’s

initial reaction to seeing Mother, but agreed there were no notes of concern. She also

discussed that Mother has not shown she can have unsupervised visitation or visits out

of the office with L.A.T.

       Taylor testified regarding L.A.T.     Taylor explained that he and his wife were

L.A.T.’s guardians and they assumed guardianship of L.A.T. shortly after his birth; L.A.T.

was one year and one month old at the time of the hearing.        L.A.T. had some medical

issues early in his life due to the drugs that were found in his system, but he was in normal

health by the time of trial. Taylor explained the L.A.T. does occupational and physical

therapy two times per month and is now walking, talking, and can eat solid food. Taylor

told the trial court that L.A.T. exhibits negative consequences from visits with Mother,

such as a runny nose due to her cigarette smoke, irritability, and trouble sleeping.       He

explained that his family loves L.A.T. and they want to adopt him if Mother’s parental

                                              6
rights are terminated.

       At the end of the hearing, the Department asked the trial court to terminate

Mother’s rights.   Mother asked for an extension of the case. The trial court issued a

judgment terminating Mother’s rights under § 161.001(b)(1)(E) and (O) and deemed

termination in L.A.T.’s best interest.    See id. This appeal followed.

                            II.    SUFFICIENCY OF THE EVIDENCE

       By her first issue, Mother alleges evidence of drug use alone is not enough to

support the trial court’s findings and to terminate her parental rights. Additionally, by her

third issue, Mother argues that termination of her parental rights is not in L.A.T.s best

interest.

A.     Standard of Review and Applicable Law

       A court may order the termination of a parent-child relationship if it is shown by

clear and convincing evidence that a parent has met at least one of the statutory factors

listed in § 161.001 of the family code, coupled with an additional finding by clear and

convincing evidence that termination is in the child’s best interest.                  See id.

§ 161.001(b)(1)–(2); In re N.G., 577 S.W.3d 230, 232 (Tex. 2019); see In re J.F.C., 96
S.W.3d 256, 261 (Tex. 2002) (noting the two-prong test in deciding parental termination

and that one act or omission of conduct satisfies the first prong); In re E.M.N., 221 S.W.3d
815, 820–21 (Tex. App.—Fort Worth 2007, no pet.). “Clear and convincing evidence” is

defined as the “measure or degree of proof that will produce in the mind of the trier of fact

a firm belief or conviction as to the truth of the allegations sought to be established.”   TEX.

FAM. CODE ANN. § 101.007.                “This intermediate standard falls between the

preponderance of the evidence standard in civil proceedings and the reasonable doubt

                                               7
standard of criminal proceedings.”       In re L.J.N., 329 S.W.3d 667, 671 (Tex. App.—

Corpus Christi–Edinburg 2010, no pet.).            This heightened standard of review is

mandated not only by the family code, see TEX. FAM. CODE ANN. § 161.001, but also the

Due Process Clause of the United States Constitution.         In re E.N.C., 384 S.W.3d 796,

805 (Tex. 2012) (citing Santosky v. Kramer, 455 U.S. 745, 753–54 (1982)).             “It is our

obligation to strictly scrutinize termination proceedings and strictly construe the statute in

favor of the parent.”   In re L.J.N., 329 S.W.3d at 673.

       In a legal sufficiency review, we look at all of the evidence in the light most

favorable to the finding to determine whether a reasonable trier of fact could have formed

a firm belief or conviction that its finding was true.   In re J.F.C., 96 S.W.3d at 266. We

“must consider all of the evidence, not just that which favors the verdict.”     In re J.P.B.,

180 S.W.3d 570, 573 (Tex. 2005). Furthermore, we must assume that the factfinder

resolved disputed facts in favor of its findings if a reasonable factfinder could do so, and

we disregard all evidence that a reasonable factfinder could have disbelieved or found to

have been incredible.      In re J.F.C., 96 S.W.3d at 266.       If, after conducting a legal

sufficiency review, we determine that no reasonable factfinder could form a firm belief or

conviction that the matter that must be proven is true, then we must conclude that the

evidence is legally insufficient and render judgment in favor of the parent.    Id.

       We review the factual sufficiency of the evidence in a termination proceeding by

giving “due deference to a jury’s factfindings,” and we do not “supplant the jury’s

judgment” with our own.      In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006) (per curium).

In our review, we should “inquire ‘whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction about the truth of the [] allegations’” from the

                                               8
entire record.    Id. (quoting In re C.H., 89 S.W.3d 17, 25 (Tex. 2002)).       “If, in light of the

entire record, the disputed evidence that a reasonable factfinder could not have credited

in favor of the finding is so significant that a factfinder could not reasonably have formed

a firm belief or conviction, then the evidence is factually insufficient.”     Id.   However, in

applying this standard, we must not be so rigorous in our analysis that the only fact

findings that could withstand review are those established beyond a reasonable doubt.

Id.

       Because of the potential consequences for parental rights to a different child under

§ 161.001(b)(1)(D) or (E), due process requires us to review these grounds even when

another ground is sufficient for termination.       In re N.G., 577 S.W.3d at 235.    Section (D)

or (E) findings must be reviewed by an appellate court, because “allowing section

161.001(b)(1)(D) or (E) findings to go unreviewed on appeal when the parent has

presented the issue to the court thus violates the parent’s due process and due course of

law rights.” Id. at 237.

B.     Discussion

       The trial court found that termination was appropriate under section

161.001(b)(1)(E) and (O), and was in L.A.T.’s best interests.         See TEX. FAM. CODE ANN.

§ 161.001(b)(1)(E), (O), & (b)(2).

       1.        Section 161.001(b)(1)(E)

       Section 161.001(b)(1)(E) requires a showing that “the parent has: (E) engaged

in conduct or knowingly placed the child with persons who engaged in conduct which

endangers the physical or emotional well-being of the child.”        Id.   Under subsection (E),

endangerment encompasses “more than a threat of metaphysical injury or the possible ill

                                                9
effects of a less-than-ideal family environment.”    Tex. Dep’t of Human Servs. v. Boyd,

727 S.W.2d 531, 533 (Tex. 1987). “Instead, endanger means to expose the child to loss

or injury or to jeopardize his emotional or physical well-being.”   Id.   The trial court must

determine whether “evidence exists that the endangerment of the child’s physical well-

being was the direct result of Appellant’s conduct, including acts, omissions, or failures to

act.” In re M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet. denied).

“It is not necessary that the parent’s conduct be directed at the child or that the child

actually be injured; rather, a child is endangered when the environment or the parent’s

course of conduct creates a potential danger which the parent is aware of but disregards.”

In re S.M.L., 171 S.W.3d 472, 477 (Tex. App.—Houston [14th Dist.] 2005, no pet.); see

In Interest of R.S.-T., 522 S.W.3d 92, 109–10 (Tex. App.—San Antonio 2017, no pet.)

(regarding what the trial court can consider under subsection E for termination).

         Termination under § 161.001(b)(1)(E) “must be based on more than a single act

or omission; a voluntary, deliberate, and conscious course of conduct by the parent is

required.”   In re C.A.B., 289 S.W.3d 874, 883 (Tex. App.—Houston [14th Dist.] 2009, no

pet.).   Courts can consider conduct that did not occur when the child was present,

including conduct before birth or after the child was removed from the parent’s care.    See

Walker v. Tex. Dep’t of Family & Protective Servs., 312 S.W.3d 608, 617 (Tex. App.—

Houston [1st Dist.] 2009, pet. denied).

         The trial court found Mother committed conduct endangering the physical or

emotional well-being of L.A.T. Testimony presented at the hearing showed that both

Mother and L.A.T. tested positive for methamphetamine when he was born.             Although

Mother claimed she did not use methamphetamine after she discovered she was

                                             10
pregnant, she also testified that she learned she was pregnant three months prior to

L.A.T.’s birth.   Reports to the trial court during the pendency of the case and the

testimony before the trial court showed that L.A.T. was born with drugs in his system and

experienced some medical effects from the exposure. The reports were evidence that

Mother directly caused harm to L.A.T. and the trial court could consider them in making

its determination. See Boyd, 727 S.W.2d at 533; In re M.E.-M.N., 342 S.W.3d at 262.

       Additionally, Mother had two prior children removed from her through involvement

with the Department. Her oldest child, T.H.R., was removed as a baby due to Mother’s

drug use, and Mother continued to test positive multiple times for drugs during the

pendency of that Department case.       Mother stated she had voluntarily given up her

parental rights to T.H.R.   Mother’s second child, R.A.K., had been removed by the

Department due to domestic violence issues, according to Mother. She admitted she

was positive for marijuana when she found out she was pregnant with R.A.K., but

countered that she retained her parental rights to R.A.K.    However, Mother had given

her father guardianship rights to R.A.K. and had not seen R.A.K. since 2016.    Mother’s

history with her two older children was testimony the trial court could also consider in

making its determination.   See Walker, 312 S.W.3d at 617.

       Mother’s drug use evidenced by her positive drug tests throughout L.A.T.’s case

could also be considered by the trial court.   See In re X.R.L., 461 S.W.3d 633, 640–41

(Tex. App.—Texarkana 2015, no pet.) (stating that ongoing drug use during termination

proceedings are relevant to the trial court’s determination).    She had at least nine

positive drug tests according to Morales.       Besides the positive drug tests, Mother

committed criminal offenses that related to possession of a controlled substance.

                                           11
Although Mother was due to attend an inpatient rehabilitation program through her

criminal probation, she testified she had previously attended rehabilitation.         Mother

stated that she stayed sober and clean from drugs for a number of years, but it was clear

in the last few years, she used methamphetamine frequently to the detriment of her

children.    A child can be endangered when the “parent’s course of conduct creates a

potential danger which the parent is aware of but disregards.”      In re S.M.L., 171 S.W.3d

at 477.     Mother’s previous rehabilitation trip and continued use of drugs showed a course

of conduct that creates a danger Mother was aware of but disregarded.           See id. The

trial court could factor that into its determination.

       Based on evidence presented to the trial court regarding Mother’s history with the

Department, her drug use, and her continuing course of conduct, the trial court’s finding

under § 161.001(b)(1)(E) that Mother placed L.A.T. in an environment that could

endanger his physical or emotional well-being is supported by legally and factually

sufficient evidence.      See TEX. FAM. CODE ANN. § 161.001(b)(1)(E).           We overrule

Mother’s first issue.

       2.       Best Interest of the Child

       We must next determine whether there was legally and factually sufficient

evidence supporting the trial court’s best interests finding.   See id. § 161.001(b)(2); In re

J.F.C., 96 S.W.3d at 261. We must decide how to “reconcile ‘a parent’s desire to raise

[the] child with the State’s responsibility to promote the child’s best interest.’”     In re

O.R.F., 417 S.W.3d 24, 39 (Tex. App.—Texarkana 2013, pet. denied) (quoting In re E.R.,

385 S.W.3d 552, 555 (Tex. 2012)).       “There is a strong presumption that a child’s interest

is best served by preserving the conservatorship of the parents; however, clear and

                                               12
convincing evidence to the contrary may overcome that presumption.”                       Id.

“Termination ‘can never be justified without the most solid and substantial reasons.’”     In

re N.L.D., 412 S.W.3d 810, 822 (Tex. App.—Texarkana 2013, no pet.)(quoting Wiley v.

Spratlan, 543 S.W.2d 349, 352 (Tex. 1985)).

       In deciding what is in the “best interest of the child,” we look to the nonexclusive

Holley factors:

       (1) the desires of the child, (2) the emotional and physical needs of the child
       now and in the future, (3) the emotional and physical danger to the child
       now and in the future, (4) the parental abilities of the individuals seeking
       custody, (5) the programs available to assist these individuals to promote
       the best interest of the child, (6) the plans for the child by these individuals
       or by the agency seeking custody, (7) the stability of the home or proposed
       placement, (8) the acts or omissions of the parent that may indicate that the
       existing parent-child relationship is not a proper one, and (9) any excuse for
       the acts or omissions of the parent.

In the Interest of B.R., 456 S.W.3d 612, 615–16 (Tex. App.—San Antonio 2015, no pet.)

(quoting Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976)).        “These factors are not

exhaustive; some listed factors may be inapplicable to some cases; other factors not on

the list may also be considered when appropriate.”        In re D.C., 128 S.W.3d 707, 716

(Tex. App.—Fort Worth 2004, no pet.). “Furthermore, undisputed evidence of just one

factor may be sufficient in a particular case to support a finding that termination is in the

best interest of the children.”   Id.   “On the other hand, the presence of scant evidence

relevant to each Holley factor will not support such a finding.”      Id. “Additionally, the

Family Code lists thirteen similar factors for determining the parents’ willingness and

ability to provide a safe environment.”     In re J.I.T.P., 99 S.W.3d 841, 846 (Tex. App.—

Houston [14th Dist.] 2003, no pet.) (citing TEX. FAM. CODE ANN. § 263.307).



                                              13
       (a)    the desires of the child

       L.A.T. was a child of one year, one month old when the hearing commenced.

Testimony from Morales was that Mother had proper interaction with L.A.T. and he

seemed happy when he was with her. However, he is too young to voice his desires.

This factor is neutral regarding termination.    See Holley, 544 S.W.2d at 371–72; see also

In re M.R., No. 13-19-00178-CV, 2019 WL 4137661, *6 (Tex. App.—Corpus Christi–

Edinburg August 30, 2019, no pet. h.).

       (b)    the emotional and physical needs of the child now and in the future
       (c)    the emotional and physical danger to the child now and in the future

       The emotional and physical needs of the children are of paramount concern. The

trial court can consider past events in making the determinations of best interest.    See

May v. May, 829 S.W.2d 373, 377 (Tex. App.—Corpus Christi–Edinburg 1992, writ

denied) (explaining that evidence of past misconduct or neglect is a permissible inference

that a parent’s future conduct may be measured by their past conduct).

       The Department intervened and removed L.A.T. shortly after his birth due to the

drugs in his system.   However, Mother’s history with the Department can be considered

in making a best interest determination.         See id.   The Department intervened with

Mother’s two older children, which concluded with both children being removed from

Mother’s care.   Drugs were the cause of the initial removal of T.H.R. Mother was still

using drugs when she found out she was pregnant with R.A.K. and years later with L.A.T.

Her previous involvement with the Department, previous trip to rehabilitation, criminal

probation, and current case with the Department had not curtailed Mother’s drug use.

The trial court could reasonably have found that Mother failed to demonstrate any period


                                                14
of sustained sobriety during the termination proceeding and continued to endanger L.A.T.

These factors weigh in favor of termination.

       (d)    the parental abilities of the individuals seeking custody
       (e)    the programs available to assist these individuals to promote the best
              interest of the child
       (f)    the plans for the child by these individuals or by the agency seeking
              custody
       (g)    the stability of the home or proposed placement

       “A child’s need for permanence through the establishment of a ‘stable permanent

home’ has sometimes been recognized as the paramount consideration in a best-interest

determination.”    In re J.I.T.P., 99 S.W.3d 841, 846 (Tex. App.—Houston [14th Dist.]

2003, no pet.).    “Therefore, evidence about the present and future placement of the

children is relevant to the best-interest determination.”   Id.

       L.A.T. was placed with Taylor shortly after his birth. Taylor and his wife had two

girls of their own.     Reports submitted to the trial court and testimony at the hearing

described the home in which L.A.T. lived.      Taylor and his family treated L.A.T. like he

was theirs.   Taylor testified that his girls loved L.A.T. and enjoyed helping with his

upbringing.   Multiple witnesses testified to their observations of the Taylors with L.A.T.

He was described as a healthy, happy baby who called the Taylors “mom” and “dad,” lit

up when he saw them, and wanted to be with them all the time.          Taylor described the

schedule he and his wife developed to help L.A.T. during his drug withdrawal and with his

sleeping issues.      He also kept the Department informed about doctor appointments and

therapy sessions for L.A.T. The Taylors had expressed from the outset of the case that

they would be interested in adopting L.A.T. and making him a permanent part of their

family if Mother’s parental rights were terminated.   Taylor even told the trial court that he


                                             15
would not be opposed to allowing Mother be a part of L.A.T.’s life if her rights were

terminated, but only if she could stay clean and sober and get her life together. Based

on the evidence and testimony presented, L.A.T. was in a stable, happy, permanent

environment where he was cared for and loved.                      His need for permanency is a

paramount consideration.          See id. This factor weighs in favor of termination.

        3.      Summary

        Applying the high standard of evidence required in parental termination cases, we

hold that the evidence was legally and factually sufficient to support the trial court’s

findings of violations under § 161.001(b)(1)(E).            See In re H.R.M., 209 S.W.3d at 108.

Mother’s inability to stay off of drugs, avoid criminal prosecution, and history of similar

issues with her two older children was sufficient evidence to support a finding based on

§ 161.001(b)(1)(E).       See TEX. FAM. CODE. ANN. § 161.001(b)(1)(E); see In re J.F.C., 96
S.W.3d at 266.

        Additionally, regarding the best interest of the child, we find the evidence was also

legally and factually sufficient.      Not only was L.A.T. positive for methamphetamine upon

birth, but Mother continued to have issues abusing drugs.                 The trial court gave Mother

ample time and opportunity to comply with the family service plan, but based on the

testimony, that compliance never occurred.               The trial court finding was supported by

clear and convincing evidence that L.A.T.’s best interest would be best served by

termination of Mother’s parental rights. We overrule Mother’s third issue.4



        4   Although Mother also argued the trial court’s finding that she violated § 161.001(b)(1)(O) was
not valid, the trial court’s finding under § 161.001(b)(1)(E) and best interest is sufficient to support the
judgment. See In re N.G., 577 S.W.3d 230, 232 (Tex. 2019). Therefore, we do not need to address
Mother’s second issue. See TEX. R. APP. P. 47.1.

                                                    16
                                   III.   CONCLUSION

      The judgment of the trial court is affirmed.


                                                       GINA M. BENAVIDES,
                                                       Justice


Delivered and filed the
19th day of September, 2019.




                                            17